t c memo united_states tax_court james anthony ransom petitioner v commissioner of internal revenue respondent docket no 22420-17l filed date james anthony ransom pro_se william j gregg and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respon- 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar dent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion background the following facts are based on the parties’ pleadings and motion papers including the attached declarations and exhibits petitioner resided in the district of columbia when he filed his petition petitioner is a contractor for nonprofit_organizations frequently working abroad in such remote locations as south sudan he filed federal_income_tax re- turns for and for and the irs issued him notices of deficiency when he did not petition this court within days of those notices the irs assessed his tax_liabilities for those years including interest and where applicable additions to tax for the irs assessed the tax shown on petition- er’s return which he has not paid in full as of date petitioner’s aggregate outstanding liability was dollar_figure 2this amount included accuracy-related_penalties under sec_6662 for and respondent represents that the irs will abate those penalties be- cause he lacks evidence that the penalties received supervisory approval as re- quired by sec_6751 on date in an effort to collect these unpaid liabilities the irs mailed petitioner a letter notice_of_intent_to_levy and notice of your right to a hearing he timely requested a cdp hearing checking the box for installment_agreement he also checked the box for lien withdrawal but the irs had not filed an nftl for any relevant year petitioner stated that he did not owe the full amount for and that he had filed modifications to that return with no acknowledgment or review by the irs after receiving petitioner’s case a settlement officer so from the irs ap- peals office confirmed that the tax_liabilities had been properly assessed and that all other requirements of applicable law and administrative procedure had been met on date the so sent petitioner a letter acknowledging receipt of his hearing request and scheduled a telephone cdp hearing for date the so informed petitioner that he could not challenge hi sec_2012 and sec_2013 tax_liabilities because he had had a prior opportunity to do so when he received notices of deficiency for those years the so explained that petitioner needed to submit form 433-a collection information statement for wage earners and self- 3this statement appears to refer to a form 1040x amended u s individual_income_tax_return for which petitioner filed in date at the time this case was assigned to a settlement officer the irs had not yet processed that return employed individuals with supporting financial information if he wished the so to consider a collection alternative the so ascertained upon review of petitioner’s account that he was earning self-employment_income in but had made no estimated_tax payments the so informed petitioner that to be eligible for a collection alternative he would need to pay dollar_figure towards his account immediately the so requested that he submit this payment and the requested financial information by date petitioner did not submit the information or the payment before the hearing the telephone conference was held as scheduled on date petitioner stated that he wished to reinstate a previous installment_agreement that had been terminated on date the so replied that this might be possible but that petitioner would first need to submit the required financial information and be- come current on his estimated_tax liability in light of petitioner’s travel schedule the so agreed to extend for one month to date the deadline for submitting the payment and the form 433-a documentation on date the so received petitioner’s form 433-a and support- ing information on date petitioner made a partial payment of dollar_figure towards his estimated_tax liability leaving a balance due of dollar_figure as of date petitioner made no further payments towards that balance due because petitioner had failed to come into compliance with his esti- mated tax obligation the so determined that he was not eligible for a collection alternative at that time the so accordingly closed the case and on date issued a notice_of_determination sustaining the proposed levy following petitioner’s timely petition to this court respondent filed a motion for summary_judgment to which petitioner has responded discussion i summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b we may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary judg- ment we construe factual materials and inferences drawn from them in the light 4another quarter had passed since the so had initially communicated with petitioner bringing his total estimated_tax liability to dollar_figure after he paid dollar_figure there remained a balance of dollar_figure most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials in his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication ii standard of review neither sec_6320 nor sec_6330 prescribes the standard of review this court should apply in reviewing an irs administrative determination in a cdp case but our case law tells us what standard to adopt where the valid- ity of the taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not before us we review the irs’ decision for abuse_of_discretion only see id pincite a taxpayer may dispute his underlying liability in a cdp case if he did not receive a valid notice_of_deficiency or otherwise have a prior opportunity to con- test his liability sec_6330 a notice_of_deficiency is valid if it was properly mailed to the taxpayer at his last_known_address sec_6212 131_tc_197 supplemented by 136_tc_463 a taxpayer’s last_known_address is generally the address appearing on his most recently filed and properly processed federal tax_return sec_301_6212-2 proced admin regs even if improperly addressed a notice_of_deficiency is valid if it is actually received by the taxpayer in time to file a petition to this court see bongam v commissioner 146_tc_52 petitioner at the cdp hearing did not challenge his underlying liability for or and is thus precluded from challenging those liabilities now see sec_6330 129_tc_107 114_tc_604 sec_301_6330-1 q a-e2 pro- ced admin regs in his response to the motion for summary_judgment peti- tioner appears to advance a challenge to his underlying tax_liability for by as- serting that the notice_of_deficiency for that year was incorrectly addressed but the address appearing on that notice is identical to the address appearing on peti- tioner’ sec_2013 tax_return his most recently filed tax_return as of the date that notice was mailed the irs has supplied a copy of a completed u s postal service form_3877 showing that the notice_of_deficiency for was sent to the address appearing on petitioner’ sec_2013 return this notice was thus properly mailed to him at his last_known_address see crain v commissioner tcmemo_2012_97 103_tcm_1533 he did not allege in his cdp hearing request during the cdp hearing or in his petition to this court that he did not receive this notice he was therefore precluded from challenging hi sec_2012 tax_liability at the cdp hearing and in this court see sec_6330 giamelli t c pincite because petitioner’s underlying tax_liabilities are not properly before us we review the so’s action for abuse_of_discretion only goza t c pincite sec_301_6330-1 q a-f3 proced admin regs abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir iii analysis in deciding whether the so abused his discretion in sustaining the proposed levy we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any rele- vant issues petitioner raised and determined whether any proposed collection 5petitioner appears to have filed in date an amended return with an irs service_center the irs had not processed this return at the time of the cdp hearing and petitioner does not allege that he supplied a copy of the amended_return to the so but whether he did or not would be irrelevant because his receipt of a notice_of_deficiency precluded him from challenging his underlying liability if petitioner believes he is entitled to a refund for he must litigate that claim through a refund_suit see 138_tc_348 action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so properly discharged all of his responsibilities under sec_6330 in concluding that petitioner was not eligible for a collection alternative the so relied on petitioner’s failure to pay in full his estimated_tax liability for the so clearly informed petitioner of the need to make that payment but he paid only dollar_figure toward his liability of dollar_figure petitioner contends that he was un- able to discharge this liability in full because one of his consulting contracts termi- nated on date but the termination of that contract postdated the cdp hearing by two weeks petitioner has not shown that he was incapable of making the required estimated_tax payments during the previous eight months we have consistently held that an so does not abuse his discretion when he declines to consider collection alternatives for a taxpayer who fails to comply with current estimated_tax obligations see giamelli t c pincite starkman v commissioner tcmemo_2012_236 internal_revenue_manual pt date compliance with filing and paying estimated_taxes must be current from the date the installment_agreement begins a lthough an so could accept an installment_agreement that included petitioner’s current estimated_tax liabilities she acted within her discretion in declining to do so boulware v commissioner tcmemo_2014_80 107_tcm_1419 aff’d 816_f3d_133 d c cir the requirement of current compliance as a condition of executing an installment_agreement ensures that current taxes are paid and avoids ‘the risk of pyramiding liability ’ hull v commissioner tcmemo_2015_86 109_tcm_1438 quoting schwartz v commissioner t c memo see 412_f3d_819 7th cir aff’g 123_tc_1 finding no abuse_of_discretion in any respect we will grant summary judg- ment for respondent and affirm the proposed collection action an appropriate order and decision will be entered
